Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendments and Arguments filed 1 April 2022.  As directed by applicant, only claims 1 and 13 are amended.  No claims are cancelled or added.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 3, 4, 7, 8, 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as obvious over Takigawa (U.S. Patent Application Publication 2017/ 0270434) in view of Stork (U.S. Patent Application Publication 2012/ 0188365).

Regarding claim 1,  Takigawa discloses a machine learning device (Title, Machine Learning Apparatus” Fig. 1) configured to learn a positional relationship between a workpiece and an effective light-focusing position of a light-focusing 5optical system (¶0020, a relative positional relationship including a time change between a focus of the laser beam emitted to the workpiece and a machined surface of the workpiece) when a laser processing apparatus provided with the light-focusing optical system performs processing of the workpiece (¶0054, “machining head includes an optical system configured to focus the laser beam []on the surface of the workpiece), the machine learning device comprising: 
a data acquisition section (Abstract, a learning unit that receives an output from the state amount observation unit and an output from the operation result acquisition unit) configured to 10acquire a learning dataset …, the learning dataset including:
 data of a focal position command for the light- focusing optical system output … from a machine controller to the laser processing apparatus (¶0020, the laser machining condition data output from the decision-making unit includes at least one of the followings: a relative positional relationship including a time change between a focus of the laser beam emitted to the workpiece and a machined surface of the workpiece; a spot size), and detection data of a physical quantity of light (¶0020, the laser machining condition data output from the decision-making unit includes at least one of the followings:…a power density, and a power density distribution of the laser beam emitted to the workpiece on the machined surface of the workpiece) detected … by a light detector when a laser beam is emitted from a laser 15oscillator of the laser processing apparatus on the workpiece in accordance with the focal position command; and 
a learning section (Fig. 1, learning apparatus 10) configured to:
generate a learning model (¶0021 “a learning model”)  …, the learning model representing correlativity between said 20physical quantity of light and said positional relationship (¶¶0079, 0080, 0081 -  0083, learning model based on reflected light is constantly updated, ¶¶0103, 0109 correlates an amount of detected light and positional data, “  ) …
However, Takigawa does not disclose acquiring a learning dataset “over a period of time” which includes the following: data of a focal position command for the light- focusing optical system “output over the period of time from a machine controller”, detection data detected “over the period of time by a light detector” and  “ by instructing the data acquisition section to vary the focal position command over different time periods to produce the learning dataset”.  Then, after the model is generated, Takigawa also does not teach further determining a corrected focal position command “based on a comparison between new detection data of the physical quantity of light over a new period of time and the detection data of the learning model, and instructing the machine controller to output the corrected focal position command.”  Takigawa does measure and adjust the output based on the input, but it does not do it collecting and assessing data “over a period of time”.  
	However, Stork teaches a way of compensating (“adjusting”) based on “the imaging monitoring sensor system …of the used radiation intensity resulting from light energy per time interval or an approximated model, calculated from the measured caustic curve of the laser processing head at different laser radiation intensities, or a self-learning mechanism or a technical-cognitive method taking account of learnt empirical values, or one of a plurality of elements of these detection possibilities and the adaptation of the focus position by changing the position of the processing head relative to the processing surface or by adapting movable parts of the optical system (Stork, ¶0013).  Although Takigawa has the learning model learn based on light sensor data, and is constantly updating, a focal position is never corrected based on a comparison of data acquired over a period of time.  But Stork here teaches that as one of the conventional options, assessing based on acquiring data “over a period of time” ( ¶0013, “radiation intensity resulting from light energy per time interval”) and this includes “vary[ing] the focal position command over different time periods to produce the learning dataset” (“and the adaptation of the focus position by changing the position of the laser processing head relative to the processing surface”, ¶0013).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takigawa with Stork, to add the teachings of Stork to Takigawa, to have the processing assessed also “over a period of time” in order to more accurately assess how the light intensity and focus are related with less of a chance of even minimal improper mistakes or variations, as the average over a period of time is less variable based data fluctuations.
Regarding claim 2,  Takigawa in view of Stork teaches all the limitations of claim 1, as above, and further teaches a machine wherein the physical quantity comprises light intensity of reflected light of the laser beam with which the workpiece is irradiated, or light intensity of resulting 25light generated by irradiating the workpiece with the laser beam(Takigawa, ¶0099, “detects an amount of reflected light”; ¶0086, “amount of light” is parameter; ¶105,” an observation result of the reflected light can be a machined result of the laser machining condition data obtainable in real time during the laser machining”).  
Regarding claim 3,  Takigawa in view of Stork teaches all the limitations of claim 1, as above, and further teaches a machine wherein the learning section is configured to use the data of the focal position command as teacher data, and determine 30correlativity between the detection data and the teacher data so as to generate the learning model (Takigawa, Fig. 7, neural model for the learning section; ¶0140, describes combinations that create more robust learning models and generate “parameters”; here it can work in prediction mode or can initiate detection mode to get learning data sets; ¶0141, the weights can be combined into a “teacher”; ¶0134, and this is a method for learning and updating, ¶0101, the optical output command and the data would be incorporated into the learning; ¶0159, the ultimate goal is for high quality processing monitoring the changing emission of the laser beam).  
Regarding claim 4, Takigawa in view of Stork teaches all the limitations of claim 1, as above, and further teaches a machine wherein the data acquisition section is configured to acquire the detection data as time-series data of the light detected 35for a predetermined time period (Takigawa, ¶0075, “the time expended for predetermined machining … is calculated, and the learning model is updated”).

Regarding claim 7, Takigawa in view of Stork teaches all the limitations of claim 1, as above, and further teaches a device wherein 10the data acquisition section is configured to acquire the detection data as data detected on the light of a predetermined wavelength (at least ¶0068, “a wavelength variable laser apparatus may be used to have different selected wavelengths; ¶0074, “reflected light” is “detected”, and used to update “the learning model” and processing). 

Regarding claim 8 Takigawa and Stork further  teach a laser processing system comprising: 
a laser processing apparatus provided with 15a laser oscillator (Takigawa, fig. 1, ¶¶0045, 0053 “laser oscillator”), a light-focusing optical system (¶0045, optical system in machining head 3”) configured to focus a laser beam emitted from the laser oscillator, and a focal position control section (part of control apparatus 9; ¶0059, control of focus position in optical system) configured to execute a movement control of a focal position of the light-focusing optical system;  
20the machine learning device as set forth in claim 1 (see above); 
a light detector (Takigawa, light detection unit 5, step 206) configured to detect a physical quantity of light sensed when the laser beam is emitted from the laser oscillator in accordance with a 25processing command including a focal position command; 
a positional relationship estimate section (Takigawa, ¶0057 operation result acquisition unit 12),  configured to estimate a positional relationship between a workpiece and an effective light-focusing position of the light-focusing optical system during processing of 30the workpiece, by using the learning model generated by the learning section and the physical quantity detected by the light detector; and 
a position command correction section (decision-making unit 14, ¶0046, decides and outputs by referring to the laser machining condition data learned by the learning unit 13, laser machining condition data to the control apparatus) error calculation unit) configured to correct the focal position command given to 35the laser processing apparatus, based on the positional relationship estimated by the positional relationship estimate section.  

Regarding claim 11, Takigawa in view of Stork teaches all the limitations of claim 8 as above, and further teaches a processing system comprising a command section configured to give the processing command to the laser oscillator, the 15processing command comprising a command value for learning or estimation so as to effect a lower energy than a command value for processing the workpiece (Takigawa, ¶0024, to give according to an eighth aspect a “minus reward” for excessive energy.)

Regarding claim 12, Takigawa in view of Stork teaches all the limitations of claim 11, as above, and further teaches a system wherein the focal position control section is configured 20to move the focal position of the light-focusing optical system during a period when the command section gives the command value for learning or estimation to the laser oscillator.   (Takigawa ¶¶0053, 0069, 0080, for instance, and he also teaches that the device is continuously learning to have a better focusing and laser processing system, adjusting and monitoring in real time, ¶0140 continuous learning; 0147, multiple sources; sharing). 


Regarding claim 13, Takigawa disclose a machine learning method configured to learn a 25positional relationship between a workpiece and an effective light-focusing position of a light-focusing optical system when a laser processing apparatus provided with the light-focusing optical system performs processing of the workpiece (¶0020, a relative positional relationship including a time change between a focus of the laser beam emitted to the workpiece and a machined surface of the workpiece, ¶0054, “machining head includes an optical system configured to focus the laser beam []on the surface of the workpiece)), the machine learning method 30comprising the steps, executed by a processor, of: 
acquiring a learning dataset (Abstract, a learning unit that receives an output from the state amount observation unit and an output from the operation result acquisition unit) …, the learning dataset including:
data of a focal position command for the light-focusing optical system output … to the laser processing apparatus (¶0020, the laser machining condition data output from the decision-making unit includes at least one of the followings: … a relative positional relationship including a time change between a focus of the laser beam emitted to the workpiece and a machined surface of the workpiece; a spot size)  and detection data of a physical 35quantity of light (¶0020, the laser machining condition data output from the decision-making unit includes at least one of the followings:…a power density, and a power density distribution of the laser beam emitted to the workpiece on the machined surface of the workpiece) … when a laser beam is emitted from a laser oscillator of the laser processing apparatus on the workpiece in accordance with the focal position command; and  - 39 – 
generating a learning model (¶0021 “a learning model”)  …, the learning model representing correlativity between said physical quantity of light and said positional relationship (¶¶0079, 0080, 0081 -  0083, learning model based on reflected light is constantly updated, ¶¶0103, 0109 correlates an amount of detected light and positional data ) …

However, Takigawa does not disclose acquiring a learning dataset “over a period of time” which includes the following: data of a focal position command for the light- focusing optical system “output over the period of time from a machine controller”, detection data detected “over the period of time by a light detector” and  “ by instructing the data acquisition section to vary the focal position command over different time periods to produce the learning dataset”.  Then, after the model is generated, Takigawa also does not teach further determining a corrected focal position command “based on a comparison between new detection data of the physical quantity of light over a new period of time and the detection data of the learning model, and instructing the machine controller to output the corrected focal position command.”  Takigawa does measure and adjust the output based on the reflected light (¶0017), but it does not do it collecting and assessing data “over a period of time”.  
	However, Stork teaches a way of compensating (“adjusting”) based on “the imaging monitoring sensor system …of the used radiation intensity resulting from light energy per time interval or an approximated model, calculated from the measured caustic curve of the laser processing head at different laser radiation intensities, or a self-learning mechanism or a technical-cognitive method taking account of learnt empirical values, or one of a plurality of elements of these detection possibilities and the adaptation of the focus position by changing the position of the processing head relative to the processing surface or by adapting movable parts of the optical system (Stork, ¶0013).  Although Takigawa has the learning model learn based on light sensor data, and is constantly updating, a focal position is never corrected based on a comparison of data acquired over a period of time.  But Stork here teaches that as one of the conventional options, assessing based on acquiring data “over a period of time” ( ¶0013, “radiation intensity resulting from light energy per time interval”) and this includes “vary[ing] the focal position command over different time periods to produce the learning dataset” (“and the adaptation of the focus position by changing the position of the laser processing head relative to the processing surface”, ¶0013).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takigawa with Stork, to add the teachings of Stork to Takigawa, to have the processing assessed also “over a period of time” in order to more accurately assess how the light intensity and focus are related with less of a chance of even minimal improper mistakes or variations, as the average over a period of time is less variable based data fluctuations.



5Regarding claim 14, Takigawa in view of Stork teaches all the limitations of claim 13, as above, and further teaches a method comprising previously processing a surface of the workpiece by the laser processing apparatus before acquiring the learning dataset, and wherein generating the learning model includes using the detection data 10acquired when the surface processed previously is irradiated with the laser beam (Takigawa, ¶0053, only then is the learning model generated, ¶0028, observation units assessing according to “surface roughness/shape, at least).

Regarding claim 15, Takigawa in view of Stork teaches all the limitations of claim 13, as above, and further teaches a method wherein generating the learning model includes using a plurality of types of workpieces different in shapes, 15surface conditions, materials or temperatures (the conditions are taught from ¶0028; the plurality of workpieces comes from the network of “laser machining systems which enables a more accurate learning effect to be obtained in a shorter amount of time).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (U.S. Patent Application Publication 2017/ 0270434) in view of Stork and further in view of Keen (U.S. Patent Application Publication 2013/ 0188078
Regarding claim 5, Takigawa in view of Stork teaches all the limitations of claim 1,  but does not further teach wherein the learning section is configured to use the detection- 37 - data in a form of data obtained by processing the time- series data by any one of normalization, smoothing, Fourier transformation, function approximation and differentiation.   Takigawa does not explain how precisely to do his data collection.  However, Keen, teaches to have a time-series of data integrated (Keen, ¶0044, 0045, figs. 4(a-d)) to assess the distance based on the back-reflected IR.   This helps assess the point of proper distance to focus, as these results are mapped.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takigawa with that of Keen, have the time-series data integrated in order to well assess the focus of the laser beam, as Takigawa indicates that he does measure over time but not exactly how he assesses the proper focus.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (U.S. Patent Application Publication 2017/ 0270434; henceforth “Takigawa”) in view of Stork and further in view of Takigawa ‘927(U.S. Patent Application Publication 201700220927; henceforth “Takigawa ‘927”)
5Regarding claim 6, Takigawa in view of Stork teaches all the limitations of claim 1, as above, but does not further teach a device wherein the data acquisition section is configured to acquire the detection data as a plurality of data detected at a plurality of different parts of the light. However, while it is not clear how Takigawa assesses the data acquisition, Takigawa ‘927 clearly teaches that a plurality of data detected is advantageous (¶0098, “ By extensively collecting the data that can affect the result of the light output command data and that is input to the state data observing unit 9, and thereby expanding the range and choices of data to be commanded by the light output command data, it becomes possible to accurately establish the states of the laser apparatus 1, the workpiece 2, and the environment surrounding them”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takigawa in view of Stork with the teachings of Takigawa ‘927, in order to better assess the state of the laser beam and the conditions and environment to better and optimally operate the laser to process the workpiece.



Claim 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa (U.S. Patent Application Publication 2017/ 0270434; henceforth “Takigawa”) in view of Stork and further in view of Denso Corp. (Japanese Patent Publication 2002-346783; in applicant’s submitted IDS)

Regarding claim 9, Takigawa in view of Stork teaches all the limitations of claim 8, as above, but does not further teach a laser processing system comprising a notification section configured to perform a notification operation if a difference between the focal position command and the effective light-focusing 5position when the positional relationship is estimated by the positional relationship estimate section exceeds a predetermined threshold. However, Denso Corp. teaches giving a notification should positional relationship data exceed a predetermined threshold (Denso Corp. ¶¶0017, “if the threshold is too big so that the machine recognizes the device cannot be automatically controlled, it will stop and give notice to the operation that it needs manual tuning”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Takigawa in view of Stork with the teachings of Denso, to notify the operator should the deviation be too big to automatically control, even as Takigawa does have automatic controls that can automatically be aligned if within certain thresholds. (¶0057, output from the operation result acquisition unit can correct if reaches threshold).  

Regarding claim 10, Takigawa in view of Stork and Denso teach all the limitations of claim 9, as above, but does not further disclose as system comprising a network configured to establish 10communication between the notification section and peripheral equipment of the laser processing apparatus.   However, Takigawa himself does disclose a network system by which it can communicate with peripheral equipment (¶¶0111,0112, data can be centrally controlled and “shared” with other machines) Here, the advantage would be to share the learning controls, but just as useful would be to help control the misalignment and receive notice if something went wrong.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify the network in Takigawa in view of Stork and Denso with a notification system, as in Denso Corp., from rejection above, in order to notify peripheral devices of any issues with processing, or if there is an update to the working parameters.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, although Takigawa does not teach where the data may be collected to reflect “a period of time”, such a notion is clearly conventional in the art, such as in Stork, and it would have been obvious to incorporate such a teaching to better assess the relationship between the light intensity and the focus angle via longer term effect (see rejections above).  No other independent arguments were made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761